DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.

 Response to Arguments
Applicant’s arguments, see reply, filed 5/4/22, with respect to claims 1-18 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9, the prior art of record does not teach or suggest a liquid crystal display panel comprising a bonding terminal, an array substrate, a color filter substrate disposed opposite to the array substrate, and a plurality of silver lines; wherein the array substrate comprises a first substrate, a plurality of metal lines, a color resistance layer, and a plurality of conductive components, the plurality of metal lines are disposed on a surface of the first substrate opposite to a surface of the color filter substrate and extend to the bonding terminal; the color resistance layer is disposed on one side of the metal lines away from the first substrate; the plurality of conductive component are disposed on a surface of the color resistance layer away from the first substrate and in a gap between the metal lines and the color filter substrate, and are one-to-one electrically connected to the plurality of metal lines; the plurality of silver lines are disposed on the bonding terminal, where each silver line comprises a first silver line in contact with each of the metal lines and the conductive components in a thickness direction of the liquid crystal display panel and a second silver line disposed on a gap between the color filter substrate and the conductive components in a horizontal direction, in combination with the remaining features recited in the claim. 
The prior art of Yang (US 2020/0103715 A1 of record) discloses a liquid crystal display panel comprising a bonding terminal, an array substrate, a color filter substrate disposed opposite to the array substrate; wherein the array substrate comprises a first substrate, a plurality of metal lines, a color resistance layer, and a plurality of conductive components, the plurality of metal lines are disposed on a surface of the first substrate opposite to a surface of the color filter substrate and extend to the bonding terminal; the color resistance layer is disposed on one side of the metal lines away from the first substrate; the plurality of conductive component are disposed on a surface of the color resistance layer away from the first substrate and in a gap between the metal lines and the color filter substrate, and are one-to-one electrically connected to the plurality of metal lines (Yang, Figure 2; Paragraphs 0074-0078). Yang fails to disclose a plurality of silver lines, where each silver line comprises a first silver line in contact with each of the metal lines and the conductive components in a thickness direction of the liquid crystal display panel and a second silver line disposed on a gap between the color filter substrate and the conductive components in a horizontal direction. The prior art of Zhang (US 2020/0029439 A1 of record) discloses liquid crystal display panel comprising a bonding terminal, and a plurality of silver lines (Zhang, Figures 3-4). However, Zhang also fails to disclose that each silver line comprises a first silver line in contact with each of the metal lines and the conductive components in a thickness direction of the liquid crystal display panel and a second silver line disposed on a gap between the color filter substrate and the conductive components in a horizontal direction, wherein the plurality of conductive components are disposed in a gap between the metal lines and the color filter substrate.
Therefore, Claims 1 and 9 are allowed. Claims 2-8 and 10-18 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871